DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leo Lenna on 07/21/2021.

The application has been amended as follows utilizing the claims filed on 5/03/21:

Claim 1
at line 5 before “with a first cortical layer” delete -–[[engageable]]– and insert –[configured to engage]–
at line 6 after “the first thread and”  delete -–[[engageable]]– and insert –[configured to engage]–
at line 8 after “ in communication with the longitudinal” delete –[[passageway]]– and insert –[cavity]–

Claim 14
at line 13 after “a first thread” delete -–[[engageable]]– and insert –[configured to engage]–
at line 14 after “a second thread”  delete -–[[engageable]]– and insert –[configured to engage]–

Key: [[text]] = deleted text; [text] = inserted text

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a bone fastener with a monolithic proximal member that defines an implant cavity and a groove; and a monolithic distal member including a proximal portion and a closed distal tip, the distal member further including a first thread engageable with a cortical layer and a second thread different from the first and engageable with a second cortical layer, the proximal portion having a single longitudinal cavity and a socket in communication with the longitudinal cavity that has a polygonal first portion and a continuously tapered second portion, the proximal portion also having a first and second column of fenestrations which are offset from one another and are spaced apart from the threads and are in communication with the longitudinal cavity, and wherein the distal member is made from one or more of the group consisting of metals, synthetic polymers and ceramics.  In addition the screw comprises a band that surrounds a portion of the 
The closes prior art of record is US Patent Pub. 20100030135A1 to Mitchell; US Patent Pub. 20110288599A1 to Michielli et al; US Patent Pub. 20140121703A1 to Jackson et al; US Patent 9173692B1 to Kaloostian; and US Patent 9326801B2 to Poulos.
Mitchell discloses a multiple embodiments of a cannulated pedicle screw.  In Fig. Fig. 6A-6B, a screw (400) has a proximal member (510) and a distal member (400b) having a proximal portion with a cavity (420a) and a tapered portion that is in communication with a longitudinal cavity (44), the distal member (400b) also has a closed distal tip and a single column of fenestrations (45i,45j) that are spaced apart from the threads.  Mitchell discloses that the fenestrations are angled and along a single side of the screw to act as a barb to retard the tendency for the screw to move out (Page 3-4 para. [0042]). There is no reasonable motivation to modify the art of record to have the recited features of the current application and would require extensive modification and destroy the intended benefit of the location of the fenestrations.
Michielli discloses a screw (10) having a proximal member (14) and a distal member (12) having a proximal portion (18) having a polygonal cavity and a tapered portion that communicates with a longitudinal cavity (40), a distal portion that comprises two columns of fenestrations (42) that are in communication with the longitudinal cavity (40), the distal member (12) also has a first and second threads (threads on sections 24,22) (Fig. 1-3).  However, the screw does not have a closed distal tip nor does the proximal member have a groove therein for a band nor a crown that sits upon the head of 
Jackson discloses a screw having a proximal member (10) with an implant cavity (640 and a groove (99); and a distal member (4) having a proximal portion (portion with 26) has a polygonal cavity (46) that communicates with a longitudinal cavity (50), a distal portion (portion with 24), the distal member (4) also has a first and second threads (26,24) (Fig. 1-2). Jackson also discloses the screw having a band (12) that surrounds at least a portion of the distal member (4) to couple it to the proximal member and a crown (14) that rests upon the head (36) of the distal member (Fig. 1-2). Jackson also discloses wherein the screw is composed entirely of a metal. Jackson recites that the polygonal cavity ends in a flat or stepped surface (45) to enhance the grip of the drive tool, and wherein the longitudinal cavity extends throughout the entire distal member to allow for a guide wire to pass there through to guide the screw into place.  There is no reasonable motivation to modify the art of record to have the recited features of the current application and would require extensive modification.
Kaloostian discloses a screw (4) having a proximal member (8) with an implant cavity (24) and a distal member (6) having a proximal portion (portion with 10) having a cavity (see Fig. 13a,13b) that communicates with a longitudinal cavity (20), a distal portion (portion with 22) that comprises two columns of fenestrations (22) that are in communication with the longitudinal cavity (20) and has a closed distal tip (16), (Fig. 1-2 and Fig. 13a-13b).  However, the screw does not have a groove therein for a band in the proximal member nor a crown that sits upon the head of the distal member.  In addition, Kaloostian discloses that the screw is composed of constructed of composite layers of 
Poulos discloses a screw comprising a proximal member (poly-axial saddle) defining an implant cavity (cavity therein for Rl) and a distal member (body of 1 having T) with a proximal portion (H to end of 7), and a distal portion with a closed distal tip (9), the proximal portion (H to end of 7) defining a polygonal cavity (21) and only one longitudinal cavity (7), the proximal portion (H to end of 7) comprising a first and second column of fenestrations (11) being offset from each other and being in communication with the longitudinal cavity (7) (Fig. 1-2). However, Poulos is silent as to the proximal member having a groove with a band therein, and there being a first thread and a second thread on the distal member, nor is it discloses what material the distal member is composed of.  Poulos discloses that the head of the screw has a polygonal cavity (21) that is used as a drive socket and a female bayonet connector (23) that allows for a quick connection to cement tube (25) (Fig. 3-4, 8-8A, and 10).  Therefore, modifying the head of the screw to have a taper after the polygonal cavity instead of the bayonet fitting would destroy the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775